MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10K of Tenshon, Inc. fka Shade Down Under, Inc. of our report dated March 19, 2009 on our audit of the financial statements of Tenshon, Inc. fka Shade Down Under, Inc. as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the year ended December 31, 2008 and for the periods from inception on May 29, 2007 to December 31, 2007 and 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada March 31, 6490 West Desert Inn Rd, Las
